In the
 United States Court of Appeals
                  For the Seventh Circuit
                          ____________

No. 01-2618
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellant,
                                 v.

ELIZABETH R. ROACH,
                                              Defendant-Appellee.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
          No. 00 CR 411—Matthew F. Kennelly, Judge.
                          ____________
    ARGUED DECEMBER 3, 2001—DECIDED JULY 10, 2002
                   ____________


  Before POSNER, EVANS, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. Elizabeth Roach embezzled
more than $240,000 from her employer over a three-year
period. She did this in order to repay significant debt in-
curred by her excessive purchases of jewelry and clothes,
and to conceal that debt from her husband. Roach pleaded
guilty to one count of wire fraud in violation of 18 U.S.C.
§ 1343. At sentencing, the district court granted her mo-
tion under U.S.S.G. § 5K2.13 for a downward departure
from the applicable sentencing range, finding that she com-
mitted the offense while suffering from a significantly
reduced mental capacity. We conclude that the district court
abused its discretion in granting the departure, and there-
2                                             No. 01-2618

fore vacate the sentence and remand the case for re-
sentencing.


                   I. BACKGROUND
  Roach suffers from chronic depression and for most of
her adult life has turned to unnecessary and excessive
shopping to relieve the pain of that depression. For years,
she has undergone psychiatric therapy for this behav-
ior—which her doctors describe as compulsive shopping—
and for depression. Roach’s shopping binges caused a se-
vere strain on her marriage, and she consistently engaged
in behavior to hide her binges from her husband, such as
having credit card statements sent to friends’ homes or
manipulating the entries in their checkbook. If her husband
tried to prevent her from using their credit cards, she
obtained new ones. Although she and her husband had a
combined annual income of more than $300,000 (and con-
siderable equity in a condominium in one of Chicago’s most
fashionable neighborhoods), Roach carried tens of thou-
sands of dollars in credit card debt resulting from pur-
chases of jewelry and clothes at upscale stores like Neiman
Marcus and Barneys New York. On one occasion she ap-
plied for and obtained a store credit card and charged
$10,000 that same day. Roach said that she was terrified
that her husband would leave her if he discovered the ex-
tent of her shopping and shopping-related debts.
  The fraud began soon after Roach was hired by Andersen
Consulting as an experienced manager and later as an as-
sociate partner earning an annual salary of $150,000. It
started innocently enough, when Roach submitted to Ander-
sen an expense report seeking reimbursement for confer-
ence registration fees that she had paid using her personal
charge card. When she was later unable to attend the con-
ference, the fees were refunded, but by then, Andersen had
No. 01-2618                                                3

already processed her expense request and reimbursed her
for the fees. Although she knew she should return the mon-
ey, she realized that keeping the money provided an op-
portunity to pay some of her debt and hide the debt from
her husband. After that incident, and continuing for three
years until she was fired, Roach submitted expense reports
that contained hundreds of incidents of falsified expenses
totaling more than $240,000. The district court summarized
these incidents as follows:
   The falsifications took several different forms. She
   padded her expenses in approximately 160 in-
   stances, obtaining just over $19,000 to which she
   was not entitled. On 102 occasions, she submitted
   expense reports for reimbursement of air fares that
   had actually been billed directly to Andersen, and
   in this way she obtained around $89,000. On twen-
   ty-five occasions, Ms. Roach requested reimburse-
   ment for conferences that she had registered for but
   had not attended, for a total of over $115,000. On
   thirteen occasions, she submitted expense reports
   for expenses that Andersen had already reim-
   bursed, for a total just short of $16,000. And on
   three occasions, Ms. Roach sought and obtained
   reimbursement for personal expenses which she
   falsely labeled as business expenses, totaling just
   over $1,200. It does not appear to the Court that
   each of these 323 incidents of false reporting repre-
   sents a separate expense report; though it is not
   entirely clear, it appears that they represent false
   line items on a somewhat smaller number of re-
   ports, though the exact amount is not clear to the
   Court. The total amount that she obtained from
   Andersen by fraud over the three years from April
   1996 through April 1999 is $241,061.
  Roach pleaded guilty to knowingly executing a scheme
to defraud Andersen by use of a wire transmission in
4                                               No. 01-2618

interstate commerce (at least one of the false reports was
sent by email from Philadelphia to Chicago) in violation of
18 U.S.C. § 1343. For purposes of sentencing, the United
States Sentencing Commission Guidelines assign a base
offense level of 6 to that crime. U.S.S.G. § 2F1.1. This base
level was increased by 8 because her fraud involved more
than $200,000, see U.S.S.G. § 2F1.1(b)(1)(I), and further
increased by 2 levels because her offense involved more
than minimal planning, see U.S.S.G. § 2F1.1(b)(2), resulting
in an adjusted offense level of 16. The government agreed
that the offense level should be reduced to 13 based on
Roach’s acceptance of responsibility. See U.S.S.G. § 3E1.1.
With a criminal history category of I,1 the prescribed sen-
tencing range at level 13 is 12-18 months’ imprisonment.
U.S.S.G. § 5A. At that range, the minimum sentence must
be satisfied by imprisonment, without the use of alterna-
tives such as community confinement or home detention.
See U.S.S.G. § 5C1.1(f) & cmt. n.8.
  Roach moved for a downward departure from the guide-
lines range based on diminished capacity, pursuant to
U.S.S.G. § 5K2.13. The district court granted her motion,
finding that her offense was motivated and caused by
her compulsive shopping and depression and that she
had a significantly impaired ability to control her behavior.
The court sentenced Roach to five years’ probation, and im-
posed, as special conditions of probation, six weeks’ work
release at the Salvation Army Center, six months’ home
confinement with weekend electronic monitoring, and a
prohibition against Roach’s obtaining any new credit cards
without the court’s permission. The court also ordered




1
  Her only prior conviction was one state shoplifting charge,
which occurred a few months before she was fired by Andersen.
She pleaded guilty and was sentenced to 2 years’ probation.
No. 01-2618                                                   5

restitution in the amount of $241,061.082 and imposed
a $30,000 fine and mandatory special assessment of $100.
The government appeals the sentence pursuant to 18 U.S.C.
§ 3742(b)(3).


                          II. ANALYSIS
  We review the district court’s decision to impose a sen-
tence lower than the guideline range for abuse of discretion,
which “includes review to determine that the discretion
was not guided by erroneous legal conclusions.” Koon v.
United States, 518 U.S. 81, 100 (1996). We review for clear
error a sentencing court’s resolution of factual questions
related to its decision to depart, United States v. Crucean,
241 F.3d 895, 899 (7th Cir. 2001), and will reverse based on
clear error only if “we are left with a ‘definite and firm
conviction that a mistake has been committed.’ ” United
States v. Huerta, 239 F.3d 865, 875 (7th Cir. 2001) (quoting
United States v. United States Gypsum Co., 333 U.S. 364,
395 (1948)).
  Emotional and mental disorders are ordinarily not a basis
for departing from the prescribed sentence. See U.S.S.G.
§ 5H1.3 (policy statement); United States v. Pullen, 89 F.3d
368, 370 (7th Cir. 1996). A departure may be warranted,
however, if the defendant suffers from a “significantly re-
duced mental capacity”:
      A sentence below the applicable guideline range
      may be warranted if the defendant committed the
      offense while suffering from a significantly reduced
      mental capacity. . . . If a departure is warranted,
      the extent of the departure should reflect the extent
      to which the reduced mental capacity contributed to
      the commission of the offense.


2
    The restitution has since been paid in full.
6                                                   No. 01-2618

U.S.S.G. § 5K2.13 (policy statement).3 In its application
note to § 5K2.13, the Commission defines “significantly re-
duced mental capacity,” as including both cognitive and
volitional impairments:
    “Significantly reduced mental capacity” means the
    defendant, although convicted, has a significantly
    impaired ability to (A) understand the wrongfulness
    of the behavior comprising the offense or to exercise
    the power of reason; or (B) control behavior that the
    defendant knows is wrongful.
U.S.S.G. § 5K2.13, cmt. n.1. We have interpreted § 5K2.13
as requiring that the impairment be both (1) sufficiently
serious and (2) connected to the offense. United States v.
Frazier, 979 F.2d 1227, 1230 (7th Cir. 1992); United States
v. Gentry, 925 F.2d 186, 189 (7th Cir. 1991).


A. Connection to the Offense
  On appeal, the government does not seriously dispute the
district court’s finding that Roach had a significantly im-
paired ability to control her shopping, or that either her
depression or compulsive shopping disorder motivated her
crime. Instead, the government argues that the district
court erred in holding that an impairment that provides the
motive is a sufficient “connection” to the offense under
§ 5K2.13. In the government’s view, for volitional impair-
ments, the compulsive behavior must be the behavior


3
  The portion of § 5K2.13 omitted here prohibits a departure un-
der circumstances that the government agrees are not relevant
to this case: if (1) the impairment was caused by the defendant’s
voluntary use of drugs or other intoxicants; (2) the offense in-
volved actual violence or a serious threat of violence; or (3) the
defendant’s criminal history indicates a need to incarcerate the
defendant to protect the public. U.S.S.G. § 5K2.13.
No. 01-2618                                                 7

constituting the offense, and not some other behavior that
explains the motive. We agree with the government that
§ 5K2.13 requires more than a connection between the
impairment and the motive because motive does not ad-
dress the critical question—what was the defendant’s men-
tal capacity when she committed the offense?
  We begin with the Eleventh Circuit’s opinion in United
States v. Miller, 146 F.3d 1281, 1286 (11th Cir. 1998), which
supports our view that an impairment that provides a
motive is insufficient under § 5K2.13. In Miller, the defen-
dant claimed his compulsion for viewing adult pornography
caused him to trade in child pornography (the offense
for which he was convicted) because his trade in child
pornography facilitated his acquisition of adult pornogra-
phy. The Eleventh Circuit held that the defendant’s offense
of possession of child pornography was no more related
to his compulsion to view adult pornography “than if he
had robbed someone in order to use the proceeds to pur-
chase adult pornography.” Id. The court explained:
    The impulse was related to viewing pornography,
    but was not related to the means of obtaining the
    pornography. A departure under § 5K2.13 requires
    that the reduced mental capacity contribute to the
    offense. The experts’ testimony merely showed that
    the impulse control disorder explained his interest
    in adult pornography, but it failed to establish that
    the disorder caused him to trade child pornography,
    which is the offense for which he was being sen-
    tenced.
Id. Rejecting the district court’s finding that the defendant
had a significantly impaired ability to refrain from the
offense conduct, the court held that the departure for di-
minished capacity was improper and vacated the sentence.
Id.
8                                              No. 01-2618

   In response, Roach relies on United States v. Sadolsky,
234 F.3d 938 (6th Cir. 2000), in which the Sixth Circuit re-
jected the argument that, under § 5K2.13, the compulsive
behavior must be the behavior constituting the offense.
In Sadolsky, the defendant, a compulsive gambler, de-
frauded his employer over a six-month period by credit-
ing returned merchandise to his personal credit card. The
district court granted a departure for diminished capacity,
based on the defendant’s claim that he committed the fraud
in order to pay off his gambling debts. On appeal, the gov-
ernment argued that a departure under § 5K2.13 was not
available because the offense at issue was fraud, and not
illegal gambling. The Sixth Circuit disagreed, holding that
§ 5K2.13 does not require a “direct link” between the de-
fendant’s impairment and the crime, noting that the guide-
line does not distinguish between impairments “that
explain the behavior that constituted the crime” and im-
pairments “that explain the behavior that motivated the
crime.” 234 F.3d at 943. The court reasoned that the
distinction urged by the government could lead to “arbi-
trary” results in cases in which the impairment was the
“driving force” behind the crime but the connection with the
offense was not “direct”:
    For example, under the Government’s theory, if
    someone with an eating disorder stole food, he or
    she would be entitled to a downward departure un-
    der § 5K2.13. If, however, that same person stole
    money to buy food, he or she would not be entitled
    to a downward departure. In the latter situation,
    the link between the crime, stealing money to buy
    food, and the [impairment], an eating disorder, is
    no longer technically direct. Nonetheless, no one
    can dispute that the eating disorder is the driving
    force behind the crime. Yet under the Government’s
    theory, the two individuals would be treated differ-
    ently based on a nebulous distinction between a
No. 01-2618                                                 9

      volitional impairment that causes the conduct that
      constitutes the crime and a volitional impairment
      that explains the motive for the ultimate crime.
Id.
  We agree with the Sixth Circuit that the distinction
between “direct” and “indirect” causes does not determine
whether § 5K2.13 applies. The distinction drawn in the
hypothetical posed in Sadolsky is a bit of a straw man,
however. In neither example is the connection between the
impairment and the offense strictly “direct”; one with an
eating disorder presumably has a compulsion to eat, not
to steal. In other words, even in the example of the defen-
dant who stole food rather than money (a connection that
Sadolsky labels “direct”), we still don’t know how his eat-
ing disorder was connected to the offense. For example, did
he have money to buy the food but stole it anyway? Classi-
fying the connection between the impairment and the
offense as direct or indirect does not tell us anything about
the strength of that connection or indeed whether the im-
pairment has any relevance in determining the appropriate
sentence.
  Likewise, understanding the defendant’s motive does
not necessarily reveal anything about the defendant’s men-
tal capacity at the time of the offense, which is the proper
focus of the inquiry for purposes of § 5K2.13. See Frazier,
979 F.2d 1227, 1230 n.2 (“Section 5K2.13 focuses the in-
quiry on the defendant’s mental capacity when she com-
mitted the offense.”) (emphasis in original); United States v.
Greenfield, 244 F.3d 158, 162 (D.C. Cir. 2001) (“defendant’s
mental capacity must have been significantly reduced at
the time he committed the offense.”) (emphasis in original).
Although the definition of significantly reduced mental
capacity does not expressly link volitional impairments
to the offense conduct, referring instead to the ability
“to control behavior that the defendant knows is wrongful,”
10                                                No. 01-2618

§ 5K2.13 supplies that link by specifying that a departure
may be considered if the “defendant committed the offense
while suffering from a significantly reduced mental capac-
ity.” U.S.S.G. § 5K2.13 (emphasis added); see Frazier, 979
F.2d at 1230 (holding that the district court incorrectly
applied § 5K2.13 by granting a departure without a find-
ing about the defendant’s mental capacity at the time of
the offense); Miller, 146 F.3d at 1285 (“§ 5K2.13 requires
that the diminished capacity be linked to the commission of
the offense.”). In this case, the behavior at issue at the time
of Roach’s offense is her submission of false expense re-
ports, not her shopping.
  Similarly, the district court’s finding that Roach would
not have committed the offense had it not been for her shop-
ping disorder, without more, cannot support the departure.
As we explained in United States v. Dyer, 216 F.3d 568 (7th
Cir. 2000), but-for causation is a very weak sense of causa-
tion:
     But for [defendant’s] having been born, he wouldn’t
     have operated a Ponzi scheme; but it would be odd,
     in fact incorrect, to say that his birth (or the birth
     of his parents or grandparents) caused his crime.
216 F.3d at 570. Roach’s compulsive shopping may well
have been a necessary cause of her offense and even, in the
district court’s words, the “driving force” behind it. But
like motive, this finding reveals nothing about Roach’s
mental capacity when she committed the fraud, and there-
fore does not establish diminished capacity for purposes
of § 5K2.13.
  This is not to say, as suggested by the government’s
argument, that a shopping compulsion could only be rele-
vant to sentencing for shoplifting, for example, or a gam-
bling compulsion only to sentencing for illegal gambling.
There may well be circumstances when such a disorder
not only provides the motive for the offense, but also
significantly impairs the defendant’s ability to control the
No. 01-2618                                                    11

conduct with which she is charged, such as if the defen-
dant’s impairment had manifested itself in episodes of
significantly reduced judgment or control at the time of
her shopping sprees and also when she committed the
fraud.4 In sum, section 5K2.13 requires an assessment of
the defendant’s mental capacity at the time of the offense.
It is in making this assessment that the district court’s
analysis and findings fall short.


B. Evidence of Roach’s Mental Capacity
  In concluding that the departure was warranted, the
district court found, “[i]n the words of Guidelines § 5K2.13
and its application notes,” that “Roach committed the of-
fense while suffering from a significantly reduced mental
capacity, in that she had a significantly impaired ability
to control behavior that she knew was wrongful.” It is
not entirely clear from the court’s opinion whether this
finding includes Roach’s ability to control her conduct at
the time of her offense—that is, her submission of fraudu-
lent expense reports. If it does not, the departure was,
as we just explained, an incorrect application of § 5K2.13.
But to the extent the judge’s conclusion can be read
to include a finding that Roach had a significantly im-
paired capacity to control her conduct at the time of the
offense, it is unsupported by the evidence and clearly er-
roneous.


4
   Sadolsky implies that a departure may be warranted if, because
of financial circumstances, the offense was necessary in order to
satisfy the compulsion. See 234 F.3d at 943 (noting that the de-
fendant had “maxed out” his credit line before resorting to fraud).
Roach does not make any such argument, so we need not address
this question, or address the government’s argument that a de-
parture under those circumstances would be barred by U.S.S.G.
§ 5K2.12, which states that “personal financial difficulties and
economic pressure upon a trade or business do not warrant a
decrease in sentence.”
12                                                No. 01-2618

  The district court had before it statements from doc-
tors who examined Roach, as well as evidence about Roach’s
history relating to her compulsive shopping binges and
the activities surrounding those binges. The district court
found that Roach was “not able fully to control the things
she did in order to allow her to continue to carry out [her
shopping] compulsion,” pointing to evidence that she had
consistently engaged in activities to “facilitate and con-
ceal” her shopping, such as paying for groceries with checks
written for amounts above the purchase amount, obtain-
ing new credit cards, having bills sent to friends’ houses,
and borrowing money from relatives to pay her credit card
debt. While this evidence might perhaps indicate a lack
of control with respect to those (lawful) activities, it does
not shed light on her mental capacity at the time she
engaged in the fraudulent conduct.
  The doctors’ statements are similarly inadequate to sup-
port a finding that Roach had a significantly impaired
ability to control her conduct at the time of her offense.
Dr. Jeffrey Roth, a psychiatrist who treated Roach, did not
offer an opinion on that subject, but stated that “it is a
consistent diagnostic criterion that these individuals [who
suffer from compulsive shopping disorders] can desperately
commit illegal acts such as forgery or theft to finance
their illness and hide their debt from family and others.”
Notably missing from Dr. Roth’s statement is any conclu-
sion that this aspect of the disorder even applies to Roach
or, if it did, any assessment of the role it played at the time
of her offense. Cf. Greenfield, 244 F.3d at 163 (expert’s
testimony that “if a depression is severe enough, . . . it could
significantly reduce someone’s mental capacity” could not
support a departure under § 5K2.13).
  Unlike Dr. Roth, Dr. Robert Galatzer-Levy, who evaluated
Roach at the request of the defense, did conclude that Roach
had a significantly reduced mental capacity both during her
shopping binges and when she submitted the false expense
reports:
No. 01-2618                                                    13

    During both the compulsive shopping and the
    commission of the charged offense Mrs. Roach
    appears to have been functioning in a dissociated
    state in which information about the legal, practical
    and moral consequences of her actions was not
    effectively available to her. This constitutes a sig-
    nificant reduction in her mental capacity at the
    time of commission of the charged offense.
With respect to his conclusion about Roach’s mental state
while shopping, Dr. Galatzer-Levy explained his reasoning,
which the district court summarized as follows:
    [C]ompulsive shopping is one of several ways that
    persons suffering from severe depression attempt to
    relieve the effects of their depression. Other such
    “self-medicating” activity of this type can include
    alcohol consumption, compulsive eating, gambling,
    or sexual activity. Some researchers believe that
    this type of behavior temporarily increases the
    person’s available level of serotonin, a neurotrans-
    mitter that, among other things, determines the
    extent and severity of depression, and thus provides
    temporary relief from the person’s symptoms. Dur-
    ing this activity, the person is in a dissociative state
    in which information that ordinarily would influ-
    ence the person’s behavior does not do so. In short,
    the types of concerns that would prevent most peo-
    ple from engaging in such activity, such as recogni-
    tion of the financial implications, disapproval of
    family members, or simple common sense, are sim-
    ply not at work.5
By contrast, Dr. Galatzer-Levy offers no explanation of
the reasoning behind his conclusion that Roach had a


5
 Dr. Arnold Goldberg offered a similar opinion about Roach’s
mental state during her shopping binges.
14                                              No. 01-2618

significantly impaired ability to control her behavior at the
time of her offense. His statement fails to reconcile its
apparent inconsistency with Roach’s own statements that
she began the fraud after inadvertently discovering that
she could be paid by her employer for expenses relating
to conferences she had cancelled. According to Roach, she
kept the money after realizing that it was a way to pay
off her debt and conceal it from her husband. Given these
statements, the episodic nature of her impairment, and
the fact that Roach had “self-medicated” her depression
and compulsively shopped for more than ten years without
any criminal activity, the analytic leap from a shopping
compulsion to a significantly impaired ability to control
fraudulent conduct spanning three years is too great to
make without supporting reasons or evidence. Dr. Galatzer-
Levy’s naked conclusion about Roach’s mental state at the
time of the offense is therefore entitled to little, if any,
weight. See Mid-State Fertilizer Co. v. Exch. Nat’l Bank,
877 F.2d 1333, 1339 (7th Cir. 1989) (“An expert who sup-
plies nothing but a bottom line supplies nothing of value to
the judicial process.”).
  Dr. Paul Pasulka’s report, prepared at the request of the
government, is similarly unhelpful. Dr. Pasulka concludes
that Roach was not fully able to control unspecified wrong-
ful behavior, but does not say that her impairment was
significant. Like Dr. Galatzer-Levy, Pasulka supplies little
in the way of evidence or reasoning supporting his conclu-
sion, and his only observation about Roach’s offense con-
duct—that she defrauded her employer in an attempt to
hide her behaviors—tends to undermine, rather than sup-
port, a finding that Roach had a significantly impaired
capacity to control her conduct at the time of the offense.
No. 01-2618                                               15

                   III. CONCLUSION
  We have no doubt that Roach’s depression and shopping
have had a profound impact on her life. In this way she
is like countless criminal defendants who come before the
court from all walks of life with a wide variety of personal
characteristics that suggest a basis for leniency. The sen-
tencing guidelines, however, significantly limit a district
court’s ability to fashion a sentence based on such consider-
ations. Those guidelines prescribe a particular sentencing
range, which in this case was driven by the magnitude of
Roach’s fraud. We are mindful that our review of the dis-
trict court’s decision to impose a sentence below this range
is deferential, but are convinced that the court abused its
discretion in granting a downward departure based on
§ 5K2.13. Its findings on Roach’s motive do not establish the
critical issue of her mental capacity at the time of the
offense, and on that issue, there is no evidence to support
the court’s conclusion that Roach had a significantly im-
paired ability to control her behavior. Roach’s sentence
is therefore VACATED and the case REMANDED for resen-
tencing.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-97-C-006—7-10-02